Citation Nr: 0529729	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip 
disability, status post hip replacement surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
regional office (RO).  That rating decision, in pertinent 
part, denied the veteran's claims for service connection for 
back and left hip disabilities.

In May 2004, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Boston, 
Massachusetts.  A transcript of that hearing is of record.  
During the hearing, the veteran and his representative 
clarified that it was his right hip for which he claimed 
service connection rather than the left hip, and the Board 
has listed the issue accordingly.

In November 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2005 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The service medical records do not show any complaints or 
findings relating to back pathology; the first indication of 
back pathology in the record is found more than three decades 
after the veteran's separation from his period of service.

3.  Arthritis of the lumbosacral spine was not manifested in 
service or within the first post service year, and the 
preponderance of the evidence is against a finding that the 
veteran's current lower back pathology is related to service.

4.  The service medical records do not show any complaints or 
findings relating to right hip pathology; the first 
indication of right hip pathology in the record is found more 
than three decades after the veteran's separation from his 
period of service.

5.  Arthritis of the right hip was not manifested in service 
or within the first post service year, and the preponderance 
of the evidence is against a finding that the veteran's 
current right hip pathology is related to service.


CONCLUSIONS OF LAW

1.  A chronic lower back disorder was not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  A right hip disorder was not incurred in or aggravated by 
active service, nor may arthritis of the right hip joint be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2003 and December 2004.  Since those letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With regard to element (4), there is no specific request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  However, the RO August 2003 and 
December 2004 letters advised him that it was working on his 
appeal for compensation benefits.  The veteran was advised of 
the evidence necessary to substantiate his claims.  The 
veteran was also informed of his and VA's respective 
obligations with regard to obtaining evidence and was advised 
that it was his responsibility to make sure that VA received 
all records not in the possession of a Federal department or 
agency.  The veteran was asked to send additional evidence to 
the RO and to let VA know if there was any other evidence or 
information that he thought would support his claims.  

In addition, by virtue of the rating decision on appeal, the 
June 2003 statement of the case (SOC), and the June 2005 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why the particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 3.159 
in the June 2003 SOC.  The Board finds that, because each of 
the four content requirements of a VCAA notice has been met, 
any error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, supra.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA letter was provided after the May 2002 rating 
decision on appeal, however the case was subsequently 
readjudicated and the SOC and SSOC were issued after the 
complying letters were provided.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran was provided with a VA 
examination in September 2003.  Pursuant to the Board's 
November 2004 remand, the RO's December 2004 letter to the 
veteran requested that he complete the attached release forms 
so that the RO could request private medical records and 
Workers' Compensation records identified by the veteran 
during his hearing before the undersigned Veterans Law Judge.  
The veteran did not return the completed forms, and thus the 
RO could not request the records.  The duty to assist is not 
always a one-way street and if he wishes help, the appellant 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112  (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he injured his back and right hip 
when he fell from a truck during his period of active duty 
service.  For service connection to be granted, the law 
requires that there be a disability and that the disability 
result from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  Service connection for arthritis 
may be granted if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).

Back

The service medical records do not show any complaints or 
findings related to the veteran's back.  A statement dated in 
September 1952 indicated that the veteran was to "be excused 
from P.T. and heavy lifting for 4 weeks.  Due to medical 
reasons."  The service separation examination in July 1953 
noted normal spine and other musculoskeletal examination.

The veteran filed a claim for service connection in July 
1953; this did not include any contentions or complaints 
regarding his back.  In February 1989, a private treatment 
record noted the veteran with chronic low back syndrome.  In 
June 1990, X-rays showed changes consistent with degenerative 
and/or herniated disc disease, lower lumbar region.  Magnetic 
resonance imagining (MRI) that month showed evidence of 
degenerative disc disease at several levels.  
Electromyography showed evidence for relatively mild right 
L5, S1 radiculopathy.

In August 1992, the veteran was seen with complaints of right 
buttock pain.  This pain had begun insidiously two years 
earlier, however he reported that in July 1992 he had fallen 
on his back at work and since then had experienced constant 
buttock and hip pain.  The veteran denied any prior trauma to 
his back and denied any prior low back pain episodes before 
two years ago.  He had not had any radiating pains into his 
legs.  The impression was degenerative lumbar spondylosis, 
primarily degenerative joint disease.

A VA examination was conducted in September 2003.  The 
examiner reviewed the claims folder.  The veteran reported a 
history of injury to his back during service in 1952.  
Examination of the back was unremarkable.  The examiner 
concluded that he could find no evidence of any treatment for 
back injury while the veteran was in the military.  The 
diagnosis was chronic lumbar spondylosis.

A March 2004 statement from R.R., M.D., stated that Dr. R. 
treats the veteran:  

About 50 years ago, he fell off a truck 
and injured his back.  He started having 
problems off and on with back pain after 
that.  He now has spinal stenosis.  This 
injury may very well have contributed to 
his developing spinal stenosis.

A May 2004 statement from E.L.G.J., M.D., stated that "to 
the best of [his] recollection" Dr. J. was the family 
physician for the veteran's family:  "[The veteran] was 
under my treatment in the mid to late 1950's for back 
problems."

The Board finds that the weight of the medical evidence is 
against a finding that the veteran has a chronic back 
disability attributable to his period of active duty.  The 
service medical records do not show any complaints or 
findings related to the veteran's back.  The first objective 
indication of a back complaint in the record comes in 1989, 
more than three decades after his separation from service.  
Significantly, when seen for treatment in August 1992, the 
veteran denied any prior trauma to his back and denied any 
prior low back pain episodes before two years earlier.  There 
is no objective medical evidence attributing his currently 
diagnosed degenerative disc disease, degenerative joint 
disease, and spondylosis of the lumbosacral spine to his 
period of service.  In this regard, the Board notes that the 
opinion of Dr. R. indicated that the veteran injured his back 
in service and that this "may very well have contributed" 
to his current back problems.  However, as shown above, the 
report of injury during service is not supported by the 
objective record.  Additionally, Dr. R.'s statement is 
equivocal and does not rise to the level of an etiology 
opinion in any case.  Moreover, medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).  With regard to Dr. J.'s statement, it 
lacks specificity with respect to both time and the nature of 
the treatment or injury.  Further, it does not serve to 
support a finding that the veteran injured his back during 
his period of active duty, which ended in July 1953, prior to 
the "mid to late 1950's" period that Dr. J. recalled seeing 
the veteran.

While the veteran contends that he has chronic back pathology 
stemming from his period of service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, and that, 
therefore, the provisions of § 5107(b) are not applicable.

Right Hip

The service medical records do not show any complaints or 
findings related to the veteran's right hip.  The service 
separation examination in July 1953 noted normal spine and 
other musculoskeletal examination.

The veteran filed a claim for service connection in July 
1953; this did not include any contentions or complaints 
regarding his right hip.  In August 1992, the veteran was 
seen with complaints of right buttock pain.  This pain had 
begun insidiously two years earlier, however he reported that 
in July 1992 he had fallen on his back at work and since then 
had experienced constant buttock and hip pain.  

A November 1997 X-ray report reflects moderate degenerative 
changes of the right hip.  In March 1998, the veteran was 
seen with complaints of right hip pain.  Degenerative joint 
disease of the right hip was noted.  In September 1998, he 
was seen with complaints of right hip pain that had been 
present for "several years."  He subsequently underwent a 
total right hip replacement.  He was seen for follow-up in 
February 2000, and noted to be doing well.

A VA examination was conducted in September 2003.  The 
examiner reviewed the claims folder.  Examination of the 
right hip showed a six inch long scar on the right buttock.  
Range of motion of the right hip was satisfactory.  The 
examiner concluded that he could find no evidence of any 
treatment for right hip injury while the veteran was in the 
military.  The diagnosis was status post right hip total 
replacement.

The Board finds that the weight of the medical evidence is 
against a finding that the veteran has a chronic right hip 
disability attributable to his period of active duty.  The 
service medical records do not show any complaints or 
findings related to the veteran's right hip.  The first 
objective indication of a right hip complaint in the record 
comes in 1992, nearly four decades after his separation from 
service.  When seen for treatment in August 1992, the veteran 
indicated he had recently fallen at work and injured his 
hip/buttock.  There is no objective medical evidence 
attributing his degenerative joint disease of the right hip, 
which resulted in right total hip replacement in 1998, to his 
period of service.  

While the veteran contends that he has chronic right hip 
pathology stemming from his period of service, his lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right hip disorder, and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


